

	

		II

		109th CONGRESS

		1st Session

		S. 1381

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 12, 2005

			Mr. Corzine introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To require the Nuclear Regulatory

		  Commission to consider certain criteria in relicensing nuclear facilities, and

		  to provide for an independent assessment of the Oyster Creek Nuclear Generating

		  Station by the National Academy of Sciences before any relicensing of that

		  facility.

	

	

		1.Short titleThis Act may be cited as the

			 Oyster Creek Nuclear Generating

			 Station Relicensing Act of 2005.

		2.FindingsCongress finds that—

			(1)the Oyster Creek Nuclear Generating

			 Station, which has been in operation for more than 35 years, is the oldest

			 nuclear facility in the United States;

			(2)as of the date of enactment of this Act,

			 more than 3,500,000 people reside within a 50-mile radius of the

			 Station;

			(3)nuclear power facilities have been

			 identified as targets for terrorist attacks;

			(4)it is necessary to assess the safety,

			 performance, and reliability of the oldest operating reactor in the United

			 States; and

			(5)an independent assessment of the Station

			 will help in determining whether the Station can continue to maintain adequate

			 levels of safety.

			3.DefinitionsIn this Act:

			(1)CommissionThe term Commission means the

			 Nuclear Regulatory Commission.

			(2)StationThe term Station means the

			 Oyster Creek Nuclear Generating Station.

			4.Relicensing criteria

			 for nuclear facilitiesSection

			 182 of the Atomic Energy Act of 1954 (42 U.S.C. 2232) is amended by

			 adding at the end the following:

			

				e.In determining whether to approve an

				application for relicensing, the Commission shall evaluate the facility with

				respect to—

					(1)the health risks, vulnerability to

				terrorist attack, evacuation plans, surrounding population increases, ability

				to store nuclear waste, and safety and security record of the facility;

				and

					(2)the impact of a nuclear accident at the

				facility.

					.

		5.Independent assessment

			 of Station

			(a)In

			 generalThe Commission shall

			 not relicense the Station until—

				(1)a date that is not earlier than 90 days

			 after the date on which the Commission receives the report described in

			 subsection (b); and

				(2)the Commission has given appropriate

			 consideration to the recommendations in the report.

				(b)Assessment by

			 National Academy of SciencesThe Commission shall enter into an

			 agreement with the National Academy of Sciences to submit to the Commission a

			 report that includes, with respect to the Station—

				(1)an independent assessment of safety

			 performance; and

				(2)recommendations with respect to—

					(A)whether the Station should be relicensed by

			 the Commission; and

					(B)conditions for relicensing the

			 Station.

					(c)InclusionsIn preparing the report under subsection

			 (b), the National Academy of Sciences, in accordance with any applicable

			 regulations issued by the Commission, shall—

				(1)provide an independent assessment of

			 whether the Station conforms to the design and licensing bases of the Station,

			 including appropriate reviews at the site and corporate offices of the

			 Station;

				(2)provide an independent assessment of the

			 operational safety performance of the Station, including an identification of

			 risk factors, as the National Academy of Sciences determines to be

			 appropriate;

				(3)provide an independent assessment

			 of—

					(A)the health risks, vulnerability to

			 terrorist attack, evacuation plans, surrounding population increases, ability

			 to store nuclear waste, and safety and security record of the Station;

			 and

					(B)the impact of a nuclear accident at the

			 Station;

					(4)evaluate the effectiveness of licensee

			 self-assessments, corrective actions, and improvement plans at the

			 Station;

				(5)determine any cause of a safety problem at

			 the Station;

				(6)assess the overall performance of the

			 Station; and

				(7)assess, and provide recommendations

			 regarding, the optimal life expectancy of—

					(A)the Station; and

					(B)nuclear facilities that are similar in

			 design to the Station, as determined by the National Academy of

			 Sciences.

					(d)AccessThe Chairperson of the Commission shall

			 issue such regulations as are necessary to ensure appropriate access to the

			 National Academy of Sciences to carry out this section, as determined by the

			 Chairperson.

			(e)ReportNot later than 180 days after the date of

			 enactment of this Act, the Commission shall submit to Congress the report of

			 the National Academy of Sciences described in subsection (b).

			

